Title: To Alexander Hamilton from George Washington, 31 October 1794
From: Washington, George
To: Hamilton, Alexander


Philadelphia 31. Octr 1794
Dear Sir
By pushing through the rain (which fell more or less on Saturday, Sunday and Monday) I arrived in this City before noon on Tuesday; without encountering any accident on the road, or any thing so unpleasant as the badness of the ways, after the rain had softened the earth and made them susceptible to deep impression, of the Wheels.
How you passed through the Glades after the various accounts we had received of them, in such wet weather, I am at a loss to conjecture; but am extremely anxious to know; as I also am to learn the operations of the army, and the state & condition of it, since.

Nothing important, or new has been lately received from our Ministers abroad; and although accounts from London to the first of September, & from Ireland of still later date have been inserted in the Gazettes, they are not precise enough to be detailed in a letter. In general however, the French continue to be successful by land, and it might be added by Sea also, for they are capturing a great number of British Merchantmen. Nor does the fate of Robespierre seem to have given more than a momentary stagnation to their affairs. The armies rejoice at it, and the people are congratulating one another on the occasion.
Mr. Monroe is arrived in France and has had his reception in the midst of the Convention, at Paris, but no letter has been received from him.
Few members have yet come to town. Tomorrow I presume will bring many. The papers say Mr. Trumbull is elected to the Senate, in the room of Mr. Mitchell who has resigned; but who has, or will, supply his place in the other house is not mentioned.
Husbands and the other prisoners were safely lodged in this city on Wednesday afternoon. Press the Governors &ca. to be pointed in ordering the Officers under their respective commands, to march back with their respective Corps; and to see that the Inhabitants meet with no disgraceful insults, or injuries from them. The Secretary of War will, I expect, say something respecting the deposit of the Arms & public stores in proper places—to him therefore I shall refer.
Mrs. Hamilton & your family were very well yesterday afternoon. Your letter of the 23d. has been recd.
I am always and affectly   Yours
Go: Washington
Colo. Hamilton
